Citation Nr: 1739468	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-07 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to left deviated nasal septum, status post reconstruction, and allergic rhinitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran, A.P. and V.R.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to June 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record before the Board.

This matter was remanded for additional evidentiary development in July 2016.  For the reasons described below, the RO has not substantially complied with the Board's remand directives.  Thus, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's June 2016 remand required a VA examination by an ear, nose and throat specialist, if possible.  The examiner was asked to provide an opinion as to the questions relevant to the Veteran's claim.  First, the examiner was asked to determine whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's sleep apnea began in, or is otherwise related to, the Veteran's military service.  The examiner was also to provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is proximately due to his service-connected left deviated nasal septum, status post reconstruction, and/or his service-connected allergic rhinitis.  Finally, the examiner was to determine whether it is at least as likely as not that the Veteran's sleep apnea has been aggravated by his service connected left deviated nasal septum, status post reconstruction, and/or his service-connected allergic rhinitis.  The examiner was instructed to specifically address the Veteran's service treatment records documenting trouble breathing and snoring, the May 1985 operative report, and lay evidence concerning symptoms in service that have continued to the present.

In November 2016, a VA physician (it is unclear whether this physician was an ear, nose and throat specialist) examined the Veteran and provided an opinion.  Initially in the report, the examiner confirmed the diagnosis of obstructive sleep apnea and noted that it had been diagnosed in 2003.  The examiner also documented the history of CPAP use ever since 2003 to manage the sleep apnea.  The Veteran reported his feeling that the breathing trouble and snoring trouble was not alleviated following the 1985 septoplasty to treat his deviated septum.  The examiner confirmed that the Veteran's weight during service was stable at about 175 pounds.  After service, he reportedly gained weight and has remained a stable 200 pounds.  

The examiner went on to provide negative nexus opinion as to all three of the questions asked by the Board.  However, after confirming earlier in the report that the onset of sleep apnea and CPAP usage was in 2003, the examiner explained in the rational for the negative opinions that "the Veteran was diagnosed with sleep apnea in 2015 through a sleep study."  The examiner also went on to explain that weight gain is the biggest factor in developing sleep apnea; however, the examiner earlier reported that the Veteran's weight was stable in service, which was the time the Veteran contends the symptoms of sleep apnea began.  The examiner had also earlier stated that since service the Veteran's weight had remained a stable 200 pounds.  There was no explanation as to whether 200 pounds for an adult male was the type of weight gain the examiner deemed to be often the cause of sleep apnea.  

As to the secondary and aggravation questions, the examiner merely stated that "a deviated nasal septum, more so a deviated nasal septum post surgery, is less likely to contribute to the development of sleep apnea, whether as an inciting condition or an aggravating condition."  First, the Board observes that, rather than a rationale, this is merely a restatement of the negative opinion.  Further, there is no mention whatsoever of the service-connected allergic rhinitis.  

Finally, with regard to each of the opinions provided, no part of the rationale recognized or discussed the Veteran's service treatment records documenting trouble breathing and snoring, the May 1985 operative report, and lay evidence concerning symptoms in service that have continued to the present, all of which was required by the Board's remand.  

For these reasons, the November 2016 examination report is wholly inadequate as to the rationale for the opinions rendered.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Due to this inadequacy, the Board finds that the RO has not substantially complied with the Board's June 2016 remand directives.  The Board has no choice but to remand this matter for a new examination and opinions that are in compliance with the 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination by an ear, nose and throat specialist, if available.  If such a specialist is unavailable, a note indicating that should be placed in the record.  All medically necessary tests should be performed.  The record, to include a complete copy of the remand, must be made available to the examiner and the examination report should include discussion of the Veteran's documented medical history and assertions.

After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to the following:

a) Whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's sleep apnea begin in, or is otherwise related to, the Veteran's military service.

b) Whether it is at least as likely as not that the Veteran's sleep apnea is proximately due to his service-connected left deviated nasal septum, status post reconstruction, and/or his service connected allergic rhinitis.

c) Whether it is at least as likely as not that the Veteran's sleep apnea has been aggravated by his service-connected left deviated nasal septum, status post reconstruction, and/or his service connected allergic rhinitis.  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline level of symptomatology and the amount, qualified if possible, of aggravation beyond the baseline symptomatology.

A well-explained rational based upon an accurate report of the Veteran's medical history should be provided.  The examiner should specifically address the service treatment records documenting trouble breathing and snoring, the May 1985 operation report, and lay evidence concerning symptoms in service that have continued to the present.

2.  After completing the above, and any development as may be indicated as a consequence of the action taken in response to the preceding remand directive, the issue on appeal should be readjudicated.  If the issue remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




